HUDOCK, Judge,
dissenting.
Respectfully, I must dissent. Assuming the correctness of the majority’s holding that the warrant for emergency examination pursuant to section 7302(a) of the MHPA is to be judged by the same standard as an arrest warrant, I find the contents of the “reasonable grounds” section of the application to be sufficient probable cause to justify having J.M. involuntary examined. The majority correctly points out that in the probable cause for arrest context only the information within the four comers of the warrant may be examined in determining whether the warrant is sufficient. The majority then promptly goes outside the warrant and considers the testimony of the applicant, Patrick Morrison, to show the insufficiency of the reasonable grounds section of this warrant.
Staying within the four comers of the warrant, I find it to be sufficient. It states that J.M. has made “many calls” to law enforcement agencies such as the FBI, city police, Attorney General’s Office, Pittsburgh Rape Hotline, and “many others”. It also sets forth that she believes she is a federally protected witness. The majority finds that each of these assertions has not been properly proven, e.g., Mr. Morrison never checked with the FBI to see whether J.M. was a federally protected witness. Had he done so, it is arguable whether the FBI would know immediately or would reveal it if they did know that J.M. was a federally protected witness. Furthermore, viewing the reasonable grounds section of the application in a common sense fashion, the allegations describe conduct not consistent with that of a rational, mentally healthy person. For example, if J.M. was raped, which might reasonably lead her to call a rape hotline, it seems reasonable that she would call a rape hotline in the Uniontown, Pennsylvania area, rather than in the City of Pittsburgh, which is 30 or 40 miles from Uniontown. Furthermore, it is rather unusual behavior for a rape victim to call the Attorney General’s Office, as well as the FBI. In summary, I would find the reasonable grounds section of the application to be sufficient.
Furthermore, assuming that the reasonable grounds section was insufficient, I find the proceedings proper under the emergency examination without a warrant provisions of 50 P.S. section 7302(a)(2). When Mr. Morrison attempted to serve the warrant, J.M. would not permit him or the police to enter the house, but once they had forcibly entered, she pointed a loaded automatic pistol at the police and Mr. Morrison, and threatened to shoot herself and her 23-year-old son. When Mr. Morrison added this information to the warrant, I believe this constituted a sufficient “written statement setting forth the grounds for believing the person is *194in need of immediate medical treatment” pursuant to section 7302(a)(2). The majority dismisses this dangerous, threatening behavior on the part of J.M. by justifying it as self-defense provoked by the police when they forcibly entered her home. One could argue that such conduct was reasonable with regard to the intruders, but it cannot explain J.M.’s threat to shoot herself and her own son who was in the house with her.
Considering all the surrounding circumstances, I would find both the “reasonable grounds” section of the warrant to be sufficient, and that the proceedings also were in accord with the provisions of 50 P.S. section 7302(a)(2) regarding emergency examinations without a warrant.
I must also respectfully dissent from the majority’s treatment of the second issue. The majority frames this issue as “... whether Appellant’s due process rights were violated because no record of the hearings before the mental health review officer were produced.” Appellant, however, frames the issue as insufficiency of evidence at the petition for review hearing, and never in her brief complains of lack of a record. Not having been raised, this issue is waived.
Even if Appellant had properly raised this issue, not having been raised below, it would be deemed waived. See Brown v. Philadelphia Tribune Co., 447 Pa.Super. 52, 668 A.2d 159. (Issues not raised below are waived on appeal, even if issues raised on appeal are of constitutional dimension.)
Accordingly, I dissent.